Exhibit 10.26

ADEPT TECHNOLOGY, INC.

FISCAL 2012 PERFORMANCE PLAN

1.    Purpose.

The Adept Technology, Inc. Fiscal 2012 Performance Plan (the “Performance
Plan”), established under the Adept Technology, Inc. 2005 Equity Incentive Plan
(the “Equity Plan”), is intended to provide performance-based compensation to
individuals who make a significant contribution to the financial performance of
Adept Technology, Inc. (the “Company”). Performance Plan objectives are to:
(a) focus specific employees on achieving specific performance targets,
(b) reinforce a team orientation through collective corporate targets,
(c) provide significant award potential for achieving outstanding performance,
(d) further align employees’ interests with those of the Company’s stockholders
through equity compensation, and (e) enhance the ability of the Company to
attract and retain highly talented and competent individuals.

2.    Definitions.

Defined terms not explicitly defined in this Performance Plan but defined in the
Equity Plan shall have the same definitions as in the Equity Plan.

“Adjusted EBITDA” means earnings before interest income, taxes, depreciation and
amortization, goodwill impairment, merger and acquisition-related expenses and
stock-based compensation expense for the Performance Period, as may be adjusted
by determination by the Committee in accordance with the adjusted EBITDA
calculation used for all other purposes for which this metric is used by the
Company for such period.

“Award” means an award of Restricted Stock and/or a Performance Cash Award, in
each case to be granted following the Performance Period as provided under this
Performance Plan pursuant to the terms hereof and the Equity Plan, as
applicable.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations and/or other interpretive authority and guidance issued thereunder.

“Committee” means the Compensation Committee of the Board.

“Participants” means the Company’s executive team members John Dulchinos, Lisa
Cummins and Joachim Melis, and the following additional non-executive officer
focus team members:

Jeff Baird

Rush LaSelle

Sue Carlson Lim

Cathy Denham

Patrick O’Sullivan



--------------------------------------------------------------------------------

[other participants as approved by the Compensation Committee]

“Performance Goals” means each of the (i) revenue and (ii) Adjusted EBITDA
target amounts, in each case in the specified amounts for the Performance Period
identified on Annex B.

“Performance Period” means the period beginning July 1, 2011 and ending June 30,
2012.

3.    Determination of Awards.

 

  a. Generally. As soon as practicable after availability of the Company’s
financial results for the Performance Period, but on or before the date that is
ninety (90) days following the expiration of the Performance Period, the
Committee shall determine and certify the Performance Goals (if any) met and the
calculation of Awards to be granted pursuant to the Performance Plan (the date
of such certification the “Certification Date”). Upon the Certification Date,
Awards will be granted to Participants based upon the extent to which the
Company achieves the applicable Performance Goals as set forth in Annex A;
provided, however, that the Committee shall retain the discretion to alter the
number of shares of Restricted Stock and/or Performance Cash Awards to be
granted to any Participant pursuant to this Performance Plan. All Restricted
Stock Awards will be subject to service-based vesting as set described in
Section 4(b).

If the Company does not achieve the minimum target specified in Annex A for each
of the Performance Goals, no Awards shall be made pursuant to this Performance
Plan.

 

  b. Change in Control Prior to the Certification Date. If a Change in Control
occurs prior to the Certification Date, and provided that the Participant
remains continuously employed by the Company until immediately prior to the
Change in Control, then, immediately prior to the Change in Control, a pro-rated
number of Shares shall be awarded to the Participant on such date equal to that
number of Shares set forth next to the Participant’s name in Annex A that would
be earned applying the formula set forth therein measuring the Performance
Period as the period ending on the date which is ten business days prior to the
Change in Control (the “CinC Period”) multiplied by a fraction, the numerator of
which is the number of days during the CinC Period and the denominator of which
is 365. Shares granted pursuant to an Award as determined in this Section 3(a)
shall be vested in full as of the grant of the Award.

 

  c.

Termination For Any Reason Prior to the Certification Date. Subject to
Section 3(b), if a Participant’s employment with the Company terminates prior to
the Certification Date for any reason, then that Participant shall not be
entitled to receive

 

2



--------------------------------------------------------------------------------

  any Award under this Performance Plan, unless otherwise determined by the
Committee.

4.    Terms of Awards.

 

  a. Award Amounts. The Restricted Stock to be issued and Performance Cash
Awards to be paid to Participants shall be as determined on the Certification
Date as set forth on Annex A. Amounts in excess of the 100% Performance Goal
targets as calculated by the formula set forth in Annex A will be paid in
Performance Cash Awards in a cash amount equal to the value of the Shares which
would otherwise have been payable based upon the average closing price of the
Company’s common stock for the thirty (30) days ending on the business day prior
to the Certification Date.

 

  b. Vesting. Subject to the Participant’s continuous employment with the
Company through and on the applicable Vesting Date, the Restricted Stock issued
under this Performance Plan shall vest, in equal quarterly installments on the
last day of each fiscal quarter following June 30, 2012 through the quarter
ending June 30, 2014 (each such date, a “Vesting Date”), subject to such earlier
acceleration as provided in Sections 4(c)(ii) and 4(d). Performance Cash Awards
will not be subject to vesting.

 

  c. Effect of Termination of Employment After the Certification Date.

 

  i If the Participant’s employment is terminated for any reason other than as a
result of death or Total and Permanent Disablement prior to the final Vesting
Date, the Participant’s Award shall cease vesting and all unvested Restricted
Stock subject to the Participant’s Award as of the date of termination shall be
forfeited immediately with no further action on the part of the Participant.

 

  ii If the Participant’s employment is terminated due to death or Total and
Permanent Disablement after the Certification Date but prior to the final
Vesting Date, all Restricted Stock held by the Participant as of the date of
termination shall be immediately vest as of the date of termination.

 

  d. Effect of a Change in Control After the Certification Date. If a Change in
Control occurs after the Certification Date, and provided the Participant
remains continuously employed by the Company until immediately prior to the
Change in Control, then, as of immediately prior to the Change in Control, all
outstanding and unvested Restricted Stock subject to the Participant’s Award
shall vest in full.

 

  e. Adjustment of Shares. The number of Shares of Restricted Stock subject to
an Award may be adjusted from time to time for capitalization adjustments in the
discretion of the Committee, as provided in Section 13 of the Equity Plan.

 

  f. Distribution of Awards.

 

  i.

Shares of Restricted Stock awarded to a Participant shall be held in escrow by
the Company (or recorded on the stock records of the Company’s transfer

 

3



--------------------------------------------------------------------------------

  agent) on behalf of the Participant and distributed to the Participant (or the
Participant’s heirs in the case of death) on the applicable Vesting Date
(subject to the satisfaction by the Participant of tax withholding requirements
described in Section 6) or, if applicable, the events described in Sections
3(a), 4(c)(ii) and 4(d) (but, in the case of an issuance of Shares or cash made
on account of a termination due to Total and Permanent Disablement, such
distribution shall occur on the date that is six months and one day after the
date of the Participant’s “separation from service” (as defined in Treas. Reg.
1.409A-1(h)) with the Company, except to the extent earlier payment is
permissible under Section 409A of the Code).

 

  ii. All Performance Cash Awards will be settled with no further action on the
part of any Participant by the payment of cash amounts earned to the applicable
Participant, less tax withholdings, on or before the Company’s payroll payment
date immediately following the Certification Date.

 

  g. Award Agreements. Each Restricted Stock Award shall be evidenced by an
award agreement (“Award Agreement”) to be entered into between the Participant
and the Company with such terms and conditions and in such form as the Committee
shall determine. Awards shall be subject to the terms and conditions of the
Award Agreement, the Performance Plan and the Equity Plan.

5.    Performance Plan Administration

The Committee shall be responsible for all decisions and recommendations
regarding Performance Plan administration and retains final authority regarding
all aspects of Performance Plan administration, the resolution of any disputes,
the interpretation of the Performance Plan and any Award Agreement hereunder,
and the application of the Performance Plan in any respect to a Participant. All
determinations and interpretations made by the Committee in good faith shall not
be subject to review by any person and shall be final, binding and conclusive on
all persons. The Committee may, without notice, amend, suspend or terminate the
Performance Plan; provided, however, that no such action may adversely affect
any then outstanding Award without the consent of the Participant, unless such
action is necessary to comply with any applicable law.

6.    Withholding

The Company will have the right to make all payments or distributions or deliver
Shares or cash pursuant to the Performance Plan to a Participant net of any
applicable federal, state and local taxes required to be paid or withheld. The
Company will have the right to withhold from wages or other amounts otherwise
payable to such Participant such withholding taxes as may be required by law, or
to otherwise require the Participant to pay such withholding taxes. If the
Participant fails to make such tax payments as are required, the Company will,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant or to take such other
action as may be necessary to satisfy such withholding obligations. Unless the
Participant elects to satisfy any tax withholding obligation by an alternative
means as permitted hereby, Participant’s acceptance of an Award constitutes

 

4



--------------------------------------------------------------------------------

Participant’s instruction and authorization to the Company to withhold on the
Participant’s behalf the number of Shares from the Restricted Stock and the
applicable amount of cash from any cash distributed to the Participant at the
time when the Award becomes vested and payable as the Company determines to be
sufficient to satisfy the tax withholding obligation.

7.    Financial Restatements.

If the Company’s financial statements for the Performance Period are the subject
of a restatement due to error or misconduct prior to the fifth anniversary of
the Certification Date, to the extent permitted by applicable law, in all
appropriate cases, the Company will seek, and all Participants shall take such
action as required to effect, reimbursement of excess performance compensation
issued or paid under the Performance Plan for the Performance Period. For
purposes of this Performance Plan, excess performance compensation means the
positive difference, if any, between (i) the Performance Plan Award actually
paid to the Participant and (ii) the Performance Plan Award that would have been
paid to the Participant had the applicable Performance Goals been calculated
based on the Company’s financial statements as restated. The Company will not be
required to award any Participant any additional Award hereunder should the
restated financial statements result in a higher multiplier as compared to the
Performance Goals.

8.    General Provisions.

 

  a. Non-Exclusivity of Performance Plan. The adoption of the Performance Plan
by the Board shall not be construed as creating any limitations on the power of
the Board or the Committee to adopt such other bonus or incentive compensation
arrangements as either may deem desirable, including, without limitation, cash
or equity-based compensation arrangements, either tied to performance or
otherwise, and any such other arrangements as may be either generally applicable
or applicable only in specific cases.

 

  b. Limitation on Rights as a Participant. The Company is not obligated to give
uniform treatment to Participants under the Performance Plan. Participation in
the Performance Plan during the Performance Period does not convey any right to
receive any award or to participate in the Performance Plan as to any other
period.

 

  c. No Employment or Service Rights. Nothing in the Performance Plan or any
instrument executed or Award granted pursuant to the Performance Plan shall
(i) confer upon any Participant any right to continue to be retained in the
employ or service of the Company, (ii) change the at-will employment
relationship between the Company and a Participant, or (iii) interfere with the
right of the Company to discharge any Participant or other person at any time,
with or without cause, and with or without advance notice.

 

  d.

Stockholder Rights. No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any Restricted Stock subject
to an Award unless and until such Participant has vested in the Shares subject
to the Award, except that the Participant shall be entitled to exercise voting
rights and receive ratable

 

5



--------------------------------------------------------------------------------

  dividends and other distributions paid with respect to Restricted Stock
subject to an

  Award (even if such Restricted Stock has not yet vested or been distributed to
the Participant).

 

  e. Validity. If any provision of the Performance Plan is held invalid, void,
or unenforceable, the same will not affect, in any respect whatsoever, the
validity of any other provision of the Performance Plan.

 

  f. Governing Plan Document. The Performance Plan is subject to all the
provisions of the Equity Plan and is further subject to all interpretations,
amendments, rules and regulations that may from time to time be promulgated and
adopted by the Committee, the Board or the Company pursuant to the Equity Plan.
In the event of any conflict between the provisions of this Performance Plan and
those of the Equity Plan, the provisions of the Equity Plan shall control.

 

  g. Governing Law. The Performance Plan and any Award Agreement hereunder will
be interpreted and construed in accordance with the laws of the State of
Delaware (without regard to principles of conflicts of law) and applicable
federal law.

 

  h. Section 409A. To the extent applicable, it is intended that this
Performance Plan and any Award granted hereunder comply with the requirements of
Section 409A of the Code. Any provision that would cause the Equity Plan or any
Award granted hereunder to fail to satisfy Section 409A of the Code shall have
no force or effect until amended to comply with Section 409A of the Code, which
amendment may be retroactive to the extent permitted by Section 409A of the
Code.

 

  i. Headings. The headings of the Sections in this Performance Plan are
inserted for convenience only and shall not be deemed to affect the meaning of
this Equity Plan.

9.    Effective Date.

This Performance Plan was adopted by the Compensation Committee of the Board on
August 31, 2011.

 

6



--------------------------------------------------------------------------------

ANNEX A

PERFORMANCE GOALS/APPLICABLE AWARD AMOUNTS

 

     Weighting    50%           50%        Adjusted EBITDA           Revenue  

Maximum Target

   150%         150 % 

Excess Target

   125%      +         125 % 

Plan Target

   100%         100 % 

Minimum Target

   50%         50 % 

 

  •  

If either one of the Minimum Targets is not met, no award will be made.

 

  •  

If the amount derived from the formula exceeds 100%, all Restricted Stock will
be granted, with Performance Cash Awards to be paid in cash for amounts in
excess of 100% as determined pursuant to the Performance Plan.

 

  •  

Adjusted EBITDA and Revenue will be determined, as applicable, in the manner
determined for the Company’s financial statements and/or earnings release.
Amounts falling between the targets identified above will be assigned the
correlating percentage in relation to those specified above.

 

Name

   Restricted Stock Amount at 100%  

John Dulchinos

     50,000   

Lisa Cummins

     25,000   

Joachim Melis

     15,000   

Jeff Baird

     17,500   

Rush LaSelle

     12,500   

Sue C. Lim

     10,000   

Cathy Denham

     10,000   

Patrick O’Sullivan

     10,000   

[tbd]

     Up to 17,500   

[tbd]

     Up to 7,500   

 

7